

117 HRES 288 IH: Recognizing the cultural and historical significance of the Assyrian New Year.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 288IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Harder of California (for himself and Ms. Eshoo) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the cultural and historical significance of the Assyrian New Year.Whereas the day of April 1, 2021, is celebrated as Assyrian New Year, an event known to many by several different names including Kha b’Neesan, Ha b’ Nisin, Akitu, or Resha d’Shet;Whereas Kha b’Neesan is not only the first day of the new year, but it also marks the start of spring and serves as a symbol of revival;Whereas this New Year marks year 6771 in the Assyrian calendar;Whereas Assyrian New Year is typically recognized and celebrated by millions of Assyrians in the form of marches, parades, and parties;Whereas men and women will gather together in traditional clothes and dance in parks, or families may come together in cultural centers to enjoy hours of poetry;Whereas Assyrian women and girls gather flowers and herbs that are then strung from the roof of their homes, a centuries old tradition known as Diquna d’Nissan, meaning the beard of Spring;Whereas the Assyrian community has a vibrant history spanning over six centuries;Whereas, in ancient Assyria, the New Year festival was celebrated for 12 days;Whereas this occasion was the biggest festival in the ancient Assyrian and Babylonian Empires;Whereas historical cuneiform tablets have shown that the New Year celebrations were the most significant events of the year;Whereas tens of thousands of people from all over the Assyrian Empire would travel to its capital city, Nineveh, to participate in the massive celebrations led by the Assyrian King;Whereas it was also common practice for couples across Assyria to be married in groups at a time, and later, the brides would pay a visit to every household in their city to receive blessings and gifts;Whereas, following the fall of the Assyrian Empire, the Assyrian community faced numerous hardships and several restrictions that were placed on their culture;Whereas for example, after the formation of Turkey, Assyrians were prohibited from holding public celebrations of the New Year;Whereas it was not until 2005 that Assyrians in Turkey were first permitted to publicly celebrate Kha b’Neesan;Whereas for Assyrians, both in the United States and abroad, celebrating Kha b’Neesan serves as a vital link to preserving their history and culture;Whereas 4,500,000 Assyrians are currently dispersed across the globe with members of the diaspora comprising nearly one-third of the world’s population;Whereas estimates place approximately 120,000 individuals of Assyrian heritage in the United States;Whereas Kha b’Neesan serves to remind the United States of the many substantial contributions the Assyrian community has made to the world and to the social fabric of the United States; andWhereas it is imperative that members of the Assyrian community across the globe feel seen, valued, and encouraged to celebrate their cultural heritage: Now, therefore, be itThat the House of Representatives—(1)expresses its appreciation for the vibrancy, tenacity, and contributions of the Assyrian-American community;(2)recognizes the cultural importance and history surrounding the observance of Kha b’Neesan for Assyrians; and(3)joins the Assyrian community across the world in celebrating Kha b’Neesan and wishes all who observe this holiday a healthy and prosperous new year.